914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lenvill SPENCER,andJ & K Home Improvement, Inc., Tri-State Builders, Inc., Plaintiffs,v.The SECURITY BANK, West American Insurance Company, EarlYeager, Sheriff, C.M. "Bud" White, Warden, R.J. Allen,County Commissioner, Booker T. Stephens, Judge, Sidney H.Bell, Assistant Prosecutor, Calvin Wade, AssistantProsecutor, Paul Brewster, Magistrate, Ron McKenzie,Magistrate, Charlie Brown, Attorney General, Jerrell Grubb,Attorney General, Carrie Burns, Margaret Rose, DanielHedges, Attorney at Law, Ameribank, Bailey Lumber Company,New Emey Signs, John and Judy Hopkins, Tennis and JaniceJackson, Garland and Joan Lowery, Brady and Dovie M.Lankford, Steiners Leasing Company, Clyde and Jerry Davis,(Estates), Batram Kneova Trade-well, Cit Financial Services,Continental Telephone Company, Sheriff of Pleasant County,Lincoln County Auto Sales, Southern Office Supply, LincolnPublishing Company, Sheriff of Wayne County, Magistrate ofWayne County, City of Kenova, Mayor, Sheriff of MasonCounty, Defendants-Appellees.
No. 89-6756.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1989.Decided Sept. 11, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  Charles H. Haden, II, Chief District Judge.  (CA-89-370-1)
Lenvill Spencer, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lenvill Spencer appeals from the district court's order dismissing his complaint without prejudice as frivolous, conclusory, and successive.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Spencer v. Security Bank, CA-89-370-1 (S.D.W.Va. May 23, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Spencer's motion for appointment of counsel is denied.


2
AFFIRMED.



*
 We note that the claims presented here are identical to those presented in Spencer v. Security Bank, No. 89-7067 (4th Cir.  Oct. 6, 1989) (unpublished), which we also found to be frivolous